DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rattray et al. U.S. Patent Publication No. 2013/0050149 (hereinafter Rattray) in view of Higashi et al. U.S. Patent Publication No. 2013/0010496 (hereinafter Higashi) and further in view of Qing et al. U.S. Patent Publication No. 2021/0124199 (hereinafter Qing).
Consider claim 1, Rattray teaches a display screen, comprising: a display panel (Figure 1, 510-520); a backlight module, disposed under the display panel (Figure 1, 522)and comprising a backlight source configured to provide backlight (Figure 1, 526); and an under-screen finger identification system, comprising a finger light source configured to provide finger identification light (Figure 1, 512) and a finger sensor configured to receive the finger identification light (Figure 1, 550); wherein the finger light source and the backlight source are disposed and the finger light source is located above the backlight source (Figure 1, 512 above 526); the finger sensor is disposed under the backlight module (Figure 1, 550) and the finger light source does not occupy transverse space of the display screen  (Figure 1, light source 512 is located on the side of the apparatus and thus not occupy transverse space of the display screen 520a); and the display screen is configured to have the finger identification light emitted from the finger light source transmit through the display panel to a finger, be reflected by the finger and then transmitted through the display panel and the backlight module to the finger sensor (Figure 1, [0030] and [0037], finger F, sensor 550 and light source 512).
Rattray does not appear to specifically disclose light sources are disposed integrally to form a twin structure.
However, in a related field of endeavor, Higashi teaches an edge light type LED (abstract) and further teaches light sources are disposed integrally (Figure 1 and [0036], light source portion 3 on which the visible light LED light sources 11 and the non-visible LED light sources 12 are mounted) to form a twin structure (Figures 1-2, 11 and 12 are considered twin structure since they looks similar). Moreover, Higashi teaches the finger light source (Figure 1 and [0037], non-visible light source 12) does not occupy transverse space of the display screen (Figure 1, light source 12 does not occupy transverse space of the display screen since element 2 is a light guide plate 2 and element 1 is an edge-light type LED backlight (see also [0036]). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to integrate light sources as taught by Higashi in order to provide an edge light type LED backlight as suggested by Higashi in [0036]. In addition, it would have been obvious to one of ordinary skill in the art to integrate light sources, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893). 
Rattray does not appear to specifically disclose a fingerprint.
However, in a related field of endeavor, Qing teaches an under-screen fingerprint (abstract) and further teaches a fingerprint [0002]. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a fingerprint sensor as taught by Qing since smartphones have entered an era of full screen, a screen-to-body ratio of a mobile phone is increasing, and under-screen fingerprint identification technology has become a trend as suggested by Qing in [0003].

Consider claim 2, Rattray, Higashi and Qing teach all the limitations of claim 1. In addition, Rattray teaches a first holder and a second holder formed and fixed under the display panel (Figure 1, the part holding 512 and 526), wherein the first holder is located below the second holder, the backlight source is disposed in the first holder (Figure 1, the part holding 526), and the finger identification light source is disposed in the second holder (Figure 1, the part holding 512). In addition, Higashi teaches integration in [0036]. Furthermore, Qing teaches a fingerprint in [0002].

Consider claim 3, Rattray, Higashi and Qing teach all the limitations of claim 2. In addition, Rattray teaches a first opening is disposed at a side of the first holder ([0031] and figure 1, backlight illumination source 526 is positioned to one side 524a of the backlight layer 524 and directs or couples visible backlight illumination into the backlight layer 524).
Rattray does not appear to specifically disclose a second opening is disposed at a top of the second holder.
However, Qing teaches a second opening is disposed at a top of the second holder (Figure 7, 312).
Therefore, it would have been obvious to on one of the ordinary skill in the art before the effective filing date to provide an opening at a top of the holder as taught by Qing for increasing the intensity of the detection light irradiated on the finger above the fingerprint identification area as suggested by Qing in [0093].

Consider claim 4, Rattray, Higashi and Qing teach all the limitations of claim 3. In addition, Rattray teaches wherein the display panel comprises a circuit board electrically connected with the sensor (Figure 1, in order to connect computing device 560 and camera 550). 
Rattray does not appear to specifically disclose a flexible circuit board, a first metal wiring is disposed on the flexible circuit board, and a first light avoidance area is formed at a position of the first metal wiring corresponding to the second opening.
However, Qing teaches a flexible circuit board [0074], a first metal wiring is disposed on flexible circuit board (Figure 4, flexible circuit board 311 and 2121; circuit implies metal wirings for electrical connection), and a first light avoidance area is formed at a position of the first metal wiring corresponding to the second opening (Figures 5, 7 and [0093] shows that light is able to reach finger and thus there is light avoidance area corresponding to the second opening). In addition, Qing teaches fingerprint in [0093].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a flexible board as taught by Qing since flexible circuit board is convenient for bending [0074]. In addition, it would have been obvious to have light avoidance area so that light should be able to reach finger [0093].

Consider claim 7, Rattray, Higashi and Qing teach all the limitations of claim 1. In addition, Rattray teaches wavelength range of the light emitted from the finger light source ([0030], IR source) is different from that of the backlight emitted from the backlight source ([0032], white light emitting diodes). In addition, Qing teaches fingerprint in [0093].

Consider claim 8, Rattray, Higashi and Qing teach all the limitations of claim 7. In addition, Rattray teaches the finger light source is an infrared source and the backlight source is a white light source ([0030] and [0032]). In addition, Qing teaches fingerprint in [0093].

Consider claim 9, Rattray, Higashi and Qing teach all the limitations of claim 1. In addition, Rattray teaches the backlight module further comprises a reflection layer disposed at a side of the backlight source and configured to reflect the backlight (Figure 1 and [0032], reflected by partially transparent layer 530) and transmit the finger identification light [0037]. In addition, Qing teaches fingerprint in [0093].

Consider claim 10, Rattray, Higashi and Qing teach all the limitations of claim 9. In addition, Rattray teaches backlight source and the reflection layer (Figure 3, 526 and 524).
Rattray does not appear to specifically disclose the backlight module further comprises a casing in which the backlight source and the reflection layer are disposed, the casing is provided with a through-hole through which the fingerprint identification light pass, and the finger sensor is disposed corresponding to the through-hole under the casing.
However, Qing teaches the backlight module (Figures 4-5 and [0087], 20) further comprises a casing (Figure 5, 112) in which the backlight module are disposed (Figure 5), the casing is provided with a through-hole through which the fingerprint identification light pass, and the finger sensor is disposed corresponding to the through-hole under the casing (Figure 5, 2221 and 32).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a casing as taught by Qing in order to support the light crystal display screen as suggested by Qing in [0068].

Consider claim 11, Rattray, Higashi and Qing teach all the limitations of claim 10.
Rattray does not appear to specifically disclose an absorbing coating for absorbing the fingerprint identification light is disposed at an inner surface of the casing.
However, Qing teaches an absorbing coating for absorbing the fingerprint identification light is disposed at an inner surface of the casing (Figure 8 and [0087-0088], steel plate 222 absorbs light. Opening 2221 (see figure 4) transmits light).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an absorbing light as taught by Qing with the benefit that the steel plate 222 is provided with a second opening 2221 at a position opposite to the fingerprint identification module 32, the second opening 2221 is used for transmitting the fingerprint detection light passing through the optical module 221 to the fingerprint identification module 32, where the second opening is the light-transmitting area as suggested by Qing in [0087].

Consider claim 12, Rattray, Higashi and Qing teach all the limitations of claim 1. In addition, Rattray teaches a device body assembled with the display screen (Figure 1, 510-560).

Consider claim 13, it includes the limitations of claims 1 and 9 and thus rejected by the same reasoning.

Consider claim 14, it includes the limitations of claims 1 and 2 and thus rejected by the same reasoning.

Consider claim 15, it includes the limitations of claims 1 and 2 and thus rejected by the same reasoning.

Consider claim 16, it includes the limitations of claims 1 and 3 and thus rejected by the same reasoning.

Consider claim 17, Rattray, Higashi and Qing teach all the limitations of claim 16. In addition, Rattray, Higashi and Qing teach the fingerprint light source and the backlight source are disposed integrally and the fingerprint light source is disposed above the backlight source such that the fingerprint light source does not occupy transverse space of the electronic device, and a size of a chin of the electronic device is effectively reduced (Rattray’s figure 1, 512 and 526. Higashi’s figure 1, 11 and 12. Qing’s [0093]. Rattray teaches that backlight source 526 and 512 is positioned to one side, where 512 is above 526 and thus does not occupy transverse space of the electronic device Higashi teaches light sources 11 and 12, one above the other in figures 1 and 5).

Consider claim 18, Rattray, Higashi and Qing teach all the limitations of claim 17. In addition, Rattray teaches the chin of the device is a lower portion of the device (Figure 1, where 512 and 526 are located).
Rattray does not appear to specifically disclose the electronic device is a mobile phone.
However, Qing teaches a mobile phone in [0003].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a fingerprint sensor in mobile phone as taught by Qing since smartphones have entered an era of full screen, a screen-to-body ratio of a mobile phone is increasing, and under-screen fingerprint identification technology has become a trend as suggested by Qing in [0003].

Consider claim 19, Rattray, Higashi and Qing teach all the limitations of claim 18. In addition, Rattray teaches wherein the display screen is a liquid crystal (LCD) display [0031].

Consider claim 20, Rattray, Higashi and Qing teach all the limitations of claim 19. In addition, Rattray teaches the backlight module further comprises a diffusion layer configured to diffuse the backlight evenly such that light intensity at an out-light surface of the backlight module even (Figure 1 and [0036], 524), and diffusion of at least a part of the finger identification light with finger information is less than or equal to a predetermined threshold, thereby avoiding to diffuse the finger identification light with finger information to cause distortion [0037], IR illumination pass through 520, 524, 530 and 540 and capture by 550. Thus, the diffuse is less than a predetermined threshold since it reaches imaging device 550). In addition, Qing teaches fingerprint in [0093].

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rattray, Higashi and Qing as applied to claims 3-4 above, and further in view of Nemoto et al. U.S. Patent Publication No. 2012/0268701 (hereinafter Nemoto).
Consider claim 5, Rattray, Higashi and Qing teach all the limitations of claim 3. 
Rattray does not appear to specifically disclose the display panel comprises a substrate electrically connected with the flexible circuit board, a second metal wiring is disposed on the substrate, and a second light avoidance area is formed at a position of the second metal wiring corresponding to the second opening.
However, Qing teaches the display panel comprises a substrate electrically connected with the flexible circuit board (Figure 5 and [0074], flexible circuit board 311 and 2121; liquid crystal panel connected to 2121), a second metal wiring is disposed on the substrate (circuit implies plurality of metal wirings for electrical connection), and a second light avoidance area is formed at a position of the second metal wiring corresponding to the second opening (Figures 5 and 7, see opening where light is passing in order to reach finger).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a flexible board as taught by Qing since flexible circuit board is convenient for bending [0074]. In addition, it would have been obvious to have light avoidance area so that light should be able to reach finger [0093].
Rattray, Higashi and Qing do not appear to specifically disclose the display panel comprises a TFT substrate.
However, in a related field of endeavor, Nemoto teaches a display device with a photosensor (abstract) and further teaches the display panel comprises a TFT substrate (Figure 1 and [0047], TFT substrate 100, FPC connector 7).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a TFT substrate as taught by Nemoto with the benefit that TFT substrate includes glass substrate, pixel region, drivers units utilized for a display as taught by Nemoto in [0047] and figure 1.

Consider claim 6, it includes the limitations of claim 5 and thus rejected by the same reasoning.

Response to Arguments
Applicant's arguments filed 07/10/2022 have been fully considered but they are not persuasive. 
On pages 13-14, Applicant argues that “the imaging device 550 in Rattray is not a fingerprint identification system… The imaging device 550 is completely different, in structure, function and principles, from the fingerprint identification system, as recited in claim 1.”
Rattray teaches an optical finger sensor in figure 1. Qing also teaches an optical finger sensor in figures 3-5. Furthermore, Qing teaches an under-screen fingerprint (abstract) and further teaches a fingerprint in [0002]. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a fingerprint sensor as taught by Qing since smartphones have entered an era of full screen, a screen-to-body ratio of a mobile phone is increasing, and under-screen fingerprint identification technology has become a trend as suggested by Qing in [0003]. In addition, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, as detailed above, the combination of Rattray, Higashi and Qing disclose all the limitations of claim 1. 

On page 16, Applicant argues that “by combining with Higashi where the two light sources 11 and 12 are mounted together, and additionally modified such that “the fingerprint light source does not occupy  transverse space of the display screen”, in an attempt to arrive at the claimed embodiments, Rattray's interactive input system would not operate properly to direct the IR illumination and visible backlight illumination into different layers as desired, rendering Rattray's device unsatisfactory for their intended purposes.” The Office respectfully disagrees for the following reasons.
Rattray does not exclude integrated light sources. In addition, Higashi teaches input system would operate properly to direct the non-visible illumination (figure 1 and [0036], 12) and visible backlight illumination (Figure 1 and [0036], 11) into different layers as desired (layers above 11 and 12 in figure 4). Furthermore, Rattray teaches light source 512 does not occupy traverse space of liquid crystal layer 520a and Higashi also teaches light source 11 and 12 does not occupy traverse space of liquid crystal layer since element 2 is a light guide plate. Consequently, the combination of the references disclose all the limitations of claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morsky et al. U.S. Patent Publication No. 2017/0336836 teaches integrated light source 102 in figure 4, where IR radiation may be used to illuminate a feature of a user for biometric recognition as mentioned in [0036].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/           Primary Examiner, Art Unit 2621